Holmes, J.,
concurring in part and dissenting in part. I am in agreement with the basic holding of the majority here, but also believe, as does Justice Wright, that the syllabus law set forth is much too broad. I therefore join Justice Wright in his dissenting commentary and propose that the syllabus of this case should read as follows:
“The Consumer Sales Practices Act, embodied in R.C. Chapter 1345, is applicable to the personal property or services portion of a mixed transaction involving both the transfer of personal property or services and the transfer of real property, where such transfers are inextricably intertwined and a consumer is found to have been deceived into undertaking the total transaction by virtue of the offer of the personal property or services portion of the transaction.”